Blackmar, P. J.:
The primary controverted question of fact is whether the game “ Over the Top ” is the same as the “ Kentucky Derby ” *280game. There are several findings that the games are alike or “ similar ” or “ corresponding; ” but such findings are irrelevant. The judgment can be supported only by a finding of fact that the game called “ Over the Top,” sold to defendant Reichenthaler, is the “ Kentucky Derby ” game or device. However, we think that the required fact appears in finding 21, and to this we add a finding of fact that the game “ Over the Top ” is the “ Kentucky Derby ” game or device. The change in the “ flash ” and the substitution of figures of soldiers for figures of horses do not change the identity of the game or device. In the appeal for public patronage they are the same game, and in mechanism the same device.
The serious question of law is upon the liability of defendant Reichenthaler to damages for inducing the Kentucky Derby Company, Inc., to break its contract with plaintiff. The question seems to be answered in the negative in New York Phonograph Co. v. Davega (127 App. Div. 222). To the same effect seem to be Ashley v. Dixon (48 N. Y. 430), Daly v. Cornwell (34 App. Div. 27) and Laskey Feature Play Co., Inc., v. Fox V. Co. (93 Misc. Rep. 364). These cases hold that a third party who induces one to break a contract is not liable to the other party unless it is done by fraud or fraudulent representations.
Later cases, however, have apparently modified this doctrine, so that, as the law is in its present condition of development, the moral obligation to abstain from interference with a contract between others, referred to by Judge Earl in Ashley v. Dixon (supra) is now a legal obligation, and neither active, as distinguished from constructive, fraud nor fraudulent misrepresentation, is any longer essential to the cause of action.
In Standard Fashion Co. v. Siegel-Cooper Co. (30 App. Div. 564) the point is slightly touched upon with the assertion of the liability of a third party for inducing the breach of a contract, but not in a reasoned opinion. The case arose on demurrer and was affirmed in 157 New York, 60. Murphy v. Christian Press Assn. Pub. Co. (38 App. Div. 426), sometimes cited on this point, involves a trespass on property (i. e., a copyright), and, therefore, I do not consider it an authority. However, a direct authority seems to be found in New York *281Bank Note Co. v. Hamilton B. N. Co. (83 Hun, 593). The case was subsequently considered in 180 New York, 280, and the opinion, written by Cullen, Ch. «L, approves the proposition that the defendant was liable for inducing the breach of contract, and that without evidence of fraud or false representations. Posner Co. v. Jackson (223 N. Y. 325) was the case of a third party inducing an employee to break his contract with an employer, and the rule of law is stated as follows: “ If a person knowingly and intentionally interfere with the express contract rights of an employer with his employee and the purpose and intent of such interference is to injure such employer and it does result in his injury, an action will be sustained to recover damages therefor.” The case upheld the sufficiency of a complaint which alleged that the defendants and others to plaintiff unknown “ conspired to and did wrongfully entice said Sarah C. Posner from the employ of the plaintiff and persuaded and induced her to wrongfully break her contract ” with the plaintiff.
In Lamb v. Cheney & Son (227 N. Y. 418), which went up on demurrer to the sufficiency of the complaint alleging that the defendant “ maliciously ” induced an employee to break his contract with plaintiff, the court upheld the complaint, saying: “ In actions of this character the word should be given a liberal meaning. The act is malicious when the thing done is with the knowledge of plaintiff’s rights and with the intent to interfere therewith. In a legal sense it meatos a wrongful act, done intentionally, without just cause or excuse. * * * It does not mean actual malice or ill-will, but consists in the intentional doing of a wrongful act without legal justification.”
The finding of fact in the case, before us is that the defendant, “ in wilful violation of the terms and conditions of the said agreement, and wilfully intending to violate same, and wilfully and maliciously intending to interfere with and injure the rights of the plaintiff under said agreement and renewal thereof, negotiated with the Kentucky Derby Co., Inc.” Under the authority of Lamb v. Cheney & Son (supra), the act of the defendant in this case was properly found to be • malicious, for the defendant knew about the contract rights of the plaintiff, and the change from horses to soldiers was done with *282the intent of evading the provisions of the contract between the Kentucky Derby Company and the plaintiff.
It will be noted that the two cases last cited involved contracts of employment. I am unable to imagine any sufficient reason why the same rule does not apply to contracts of a different nature. Such was the decision in New York Bank Note Co. v. Hamilton B. N. Co. (supra), and such is the opinion of Mr. Justice Scott in the First Department in De Jong v. Behrman Co. (148 App. Div. 37).
The action is in tort for maliciously inducing the Kentucky Derby Company, Inc., to break its contract with the plaintiff. The judgment rightly referred it to a referee to compute damages instead of profits. Profits could be recovered only if defendant Reichenthaler was using plaintiff’s property. Such is the basis of awarding profits for the infringement of a patent, over which subject State courts have no jurisdiction. (Continental Store Service Co. v. Clark, 100 N. Y. 365; Lamb v. Cheney & Son, supra.) In the “ Kentucky Derby ” game the plaintiff has no property rights used by the defendant, which this court can consider. The plaintiff’s right is simply in the contract with the Kentucky Derby Company and his sole cause of action is in tort for damages for inducing a breach of such contract. As an action at law would not afford an adequate remedy, because the breach is a continuing one, equity has jurisdiction to proceed by injunction to prevent the continuing breach in the future and, incidentally, to award damages for the past.
The judgment is too broad. It should enjoin defendant Reichenthaler only and should not extend to like or similar games nor to the use thereof other than on the Bowery,- Coney Island.
The 10th finding of fact must be disapproved, and in place thereof this court makes a finding in the words of the provision of the contract in question.
The judgment and findings should be modified in accordance with this opinion, and the judgment as modified affirmed, without costs.
Mills, Rich and Jaycox, JJ., concur; Putnam, J., reads for reversal.